 In the Mal ter Of STAR PUBLISHING COMPANYandSEATTLE NEWS-PAPER GUILD, LOCAL No. 82Case No. 0-938.-Decided December 11, 1937Newspaper Industry--Interterence,Restraintor Coercion:discriminatory re-moval of union members from regular jobs without guaranteeof other regularemployment, upon demands of rival union.Strike-Discrtnunatton,:discharge-Reinstatentent Ordered-Back Pay:awarded.Mr. E. J. Eagen,for the Board.Mr.S.S.Hahn,of Los Angeles, Cal., andBagley ch Croson,ofSeattle,Wash., for the respondent.Mr. Harry L. Gross,of Portland Ore., andMr. Stanley GolubandMr. James Molt/ian,of Seattle,Wash., for the Guild.Mr. Lewis H. Gill,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn July 2, 1937, Seattle Newspaper Guild, Local No. 82, hereincalled the Guild, filed a charge with the Regional Director for theNineteenth Region (Seattle,Washington) alleging that Star Pub-lishing Company, Seattle, Washington, herein called the respondent,had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of the National Labor Relations Act,49 Stat. 449, herein called the Act.On July 13, 1937, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector, duly issued and served upon the parties a complaint andnotice of hearing.The complaint alleged that the respondent hadengaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8(1) and (3) and Section2 (6) and (7) of the Act.With regard to the unfair labor practices, the complaint, asamended at the hearing, alleges in substance that the respondent, onor about July 2, 1937, transferred J. W. Farmer, Everett Ray, AlNienau, Ed Wright, Bert Sparks, Orville Lane, Jack- Connor, LeeConnor,Wesley Bubb, Vernon Nelson, Verle Nelson, Marcel May-nard, Tom Beveridge, Hal Navarre, Jack Burris, Clarence Benecke,498 DECISIONS AND ORDERS499'Lambert Spear, Paul Pemberton, Don Longhbottom and Urban Har-r;s, from their regular jobs in the circulation department of therespondent to temporary positions in other departments because theyjoined and assisted and refused to give up their membership in theGuild, that the respondent refused and is refusing to reinstate such'individuals to their regular positions or to assure them of regularemployment; that by such action the respondent discriminated andisdiscriminating against such individuals in regard to hire andtenure of employment and thereby discouraged and is discouragingmembership of its employees in the Guild; and that the respondentby such action interfered with, restrained, and coerced, and is inter-fering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.On July 21, 1937, the respondent filed an objection and answer,alleging that the respondent is not engaged in interstate commerce,that the matters complained of in the complaint are not within theproper jurisdiction of the Board because such matters are entirelywithin the jurisdiction of the American Federation of Labor, herein.called the A. F. of L., and denying the unfair labor practices charged,although admitting that the 'respondent transferred the individualsin question from their regular jobs in the circulation department ofthe respondent to other jobs.Pursuant to an amended notice of hearing duly served upon theparties, a hearing was held in Seattle,Washington, on July 27,'28, 29, and 30, 1937, before Walter Wilbur, the Trial Examiner dulydesignated by the Board.All parties were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.A petition for leave to intervene was filed by Newspaper Driversand Helpers, Local No. 763 of International Brotherhood of Team-sters,Chauffeurs, Stablemen, and Helpers, herein called the Team-sters, an A. F. of L. union, and certain named individuals.The sameparties also presented objections to the jurisdiction of the Board andan answer to the complaint.The petition for leave to intervene wasdiscussed exhaustively at the hearing.The petitioners claimed aninterest in the case by virtue of the fact that the individual peti-tioners had replaced the Guild members who had been removed fromtheir jobs, and alleged that any order by the Board that respondentreinstate the Guild members might prejudice the individual peti-tioners.The Trial Examiner denied the petition for leave to inter-vene, ruling that the sole question for the Board's determination waswhether respondent engaged in any unfair labor practice by discrimi-natorily removing the Guild members from their jobs, and that the 500NATIONAL LABOR RELATIONS BOARDpetitioners had no standing in the case with the issue so defined.Wehereby affirm the Trial Examiner's ruling on the petition for leaveto intervene.The Trial Examiner also ruled that evidence as to whether theGuild was, at the time of the alleged unfair labor practices, affiliatedwith the A. F. of L. was immaterial, and that evidence as to whetherthe Guild had proper jurisdiction over the jobs in question was like-wise immaterial in considering the question of whether respondentengaged in unfair labor practices.We hereby affirm these rulings ofthe Trial Examiner.Various other motions and objections to the admission of evidencewere made during the course of the hearing.We have reviewed therulings of the Trial Examiner on these motions and objections andfind no prejudicial error.The rulings are hereby affirmed.On September 20, 1937, the Board, acting pursuant to Article II,Section 37, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered the proceedings in the case trans-ferred to and continued before the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Washington corporation organized in 1900, hasits principal office and place of business at Seattle, Washington. Itowns, prints and publishes the Seattle Star, herein called the Star, adaily newspaper, and distributes it in the State of Washington, invarious other states of the United States, in the Territory of Alaskaand in British Columbia, Canada.The average daily circulation ofthe Star is in excess of 80,000. In the publication of the Star, re-spondent is engaged in collecting, receiving, distributing and trans-mitting news and intelligence from, to, into, and through states otherthan the State of Washington, territories of the United States, andforeign countries.The majority of the capital stock of the respondent is owned byScripps Newspapers, Inc., a Delaware corporation which also ownsand controls a majority of the capital stock of other corporationswhich own and publish newspapers in the states of Washington,Oregon, California, Utah, Texas, and Idaho.The chairman of theBoard of Directors, the treasurer, and the secretary of Scripps News-papers, Inc., also hold those offices in all of the afore-mentioned cor-porations, including the respondent.ScrippsNewspapers, Inc.supervises in many ways the operations of such newspapers, under thename of the Scripps League of Newspapers. It purchases all sub-stantial items of supplies, machinery, real estate, news services, syndi- DECISIONS AND ORDERS501cated feature services,and other items for each of the aforesaidcorporations,including the respondent.The individual corporationsare charged for.such items.Some of such items are purchased and,shipped from outside the State of Washington.For example, thenewsprint used by respondent is purchased and shipped from BritishColumbia,Canada.The respondent purchases its own ink, which isshipped from New York City.The respondent uses the United Press service,which is purchasedby Scripps Newspapers,Inc. from United Press Association, a NewYork corporation engaged in collecting,formulating,and transmit-ting news and intelligence from various points within and withouttheUnited States.The United Press Association maintains andoperates two teletype machines in respondent's plant in Seattle, andhas the privilege of using items of news and intelligence collected andedited by respondent's employees,for transmittal to the various sub-scribersof the UnitedPress service.The Star, the Tacoma(Washington)Times, and the Portland(Oregon)News Telegram, newspapers included in the ScrippsLeague of Newspapers,transmit news and intelligence to and fromone another by means of a wire service.II.THE UNIONThe Seattle Newspaper Guild, Local No. 82, is a labor organiza-tion affiliated with the American Newspaper Guild.III.TIIE UNFAIR LABOR PRACTICESThe circulation department in respondent'splant includes em-ployees engaged in various types of work.The employees involvedin this proceeding are district and branch managers and verifiers.The district managers, of whom fourteen are involved here, havesupervisory duties over the carrier boys in various parts of the city.They instruct the boys in the technique of procuring new subscrib-ers, see that the papers are properly delivered and collections effi-cientlymade,and keep records of the work of the boys. Branchmanagers,of whom two are involved here, have similar duties, ex-cept that their jurisdiction covers certain outlying points not coveredby the district managers.The verifiers,of whom four are here in-volved, are engaged primarily in checking up on complaints fromsubscribers.There are a number of other employees in the circula-tion department,but they are not involved in this case.The actual transportation of the papers from the plant to thevarious stations throughout the city was done by the district andbranch managers in their owncarsuntil the middle of April 1937,atwhich time the Teamsters prevailed upon the management to 502NATIONAL LABOR RELATIONS BOARDhave the hauling done by the City Transfer Company, of Seattle.This change was effected, with the City' Transfer Company em-ploying members of, the Teamsters to drive the trucks.Thereafterthe district and branch managers rode out to their stations inde-pendently of the trucks hauling the papers.Shortly after this first inroad was effected by the Teamsters, thedistrict and branch managers and verifiers organized themselves intothe Guild.By about May 11, 1937, the management agreed to in-stitute collective bargaining with the Guild as the exclusive repre--sentative of its employees in the circulation department, business of-fice, and classified advertising department. It was satisfied by evi-dence presented by the Guild that the Guild represented a majorityof the employees in those departments. Conferences relating towages, hours, and other conditions of employment were carried onbetween the management and the Guild from that time until July,when the controversy we are considering came to a head.Several A. F. of L. unions had been in the plant for some time.The typographers, janitors, mailing room employees, press room em-ployees, and stereotypers were organized in their respective organiza-tions, and some had been operating under contracts with the respond-ent for several years.The conflict between the Teamsters and the Guild over the verifiersand district and branch managers was foreshadowed' as early as May17, 1937, when Dave Beck, international representative of the Team-sters in the northwest district, wrote Frank Webster, publisher ofthe Star, that the Teamsters had jurisdiction, under A. F. of L. laws,over all circulation department employees.On May 22 WilliamGreen, president of the A. F. of L., at the request of Beck wired therespondent that the Guild's jurisdiction was limited to news writersand editorial departments, under the charter granted the AmericanNewspaper Guild by the A. F. of L. On June 9, 1937, the generalmanager of the respondent wrote the Guild, stating that the respond-ent did not desire to enter into any agreement with the Guiles whichwould conflict with the jurisdiction of any other A. F. of L. unions.At about this time the management was familiar with reports thatthe American Newspaper Guild had voted, at its convention in St.Louis early in June, to affiliate with the Committee for IndustrialOrganization.However, the exact status of the Guild and the A. F.of L. was apparently never taken up between the Guild and therespondent at any of the conferences.Collective bargaining betweenthe Guild and the respondent continued down to July 1, 1937, theGuild being accepted by the respondent as the representative for theemployees in the circulation department, business office, and classifiedadvertising department.With this background in mind, we turn tothe events of July 1, 2, and 3, 1937. DECISIONS AND ORDERS503At 5:30 in the afternoon of July 1, 1937,Shaw, a representativeof the Teamsters,called upon respondent'spresident,Marshall, atthe offices of the respondent, and informed him that starting the nextmorning the Teamsters would not haul respondent's papers unless allthe circulation department employees were members of the Teamstersor made application for such membership.Marshall requested suf-ficient time to get the jurisdictional dispute settled.Shaw repliedthat his instructions permitted no delay.Upon Shaw's refusal togrant an extension of time, Marshall upon request granted him per-mission to speak-to the district and branch managers and verifiers attheir regular meeting in the Star plant the following morning.Marshall then attempted without success to contact Beck and otherA. F. of L. officials in Seattle, for the purpose of having the Team-sters'demands withdrawn.The next morning at about 9: 30 o'clock, Shaw addressed a meetingattended by most, if not all, of the 20 men in question and informedthem that they must, in order to hold their jobs, join the Teamsters.It was made clear that he was appearing before them at his ownrequest, not at the request of the respondent.Shaw left the roomafter presenting the Teamsters' demands, and the 20 men, all of whomwere Guild members, decided to remain in the Guild rather than tojoin the Teamsters.This decision was communicated to certain ofthe respondent's officers,who were gathered in conference.This wasabout 10: 30 o'clock in the morning.The presses had already stoppedand the papers which had been printed were not being moved fromthe plant.The representatives of the Guild suggested that the mat-ter be placed before the National Labor Relations Board for solutionin someway, and the management stated that they doubted if theTeamsters would acquiesce.Shaw was called in to the conferenceand the management's prediction was verified when he refused, bas-ing his refusal on the ground that this was merely a jurisdictionaldispute between two A. F. of L. unions.'The meeting broke up atthis point.After further deliberation,themanagement decided to ask theGuild members in question whether they would guarantee deliveryof the papers from the plant to the points throughout the city.Themen declined to make such a guarantee for two reasons.One wasthat the hauling work was within the jurisdiction of the Teamsters.The other reason was that the Teamsters,who were then congregatedin the alley outside the plant, were regarded by the Guild membersas a threat to the well-being of anyone attempting to take over thework of hauling the papers.One of the Guild members testifiedthat such groups were known as "goon squads,"with a record of'attempting to settle previous jurisdictional disputesby subjectingTeamsters'opponents to violent beatings.The management then67573-38-vol iv-33 504NATIONAL LABOR RELATIONS BOARDsecured the assurance of Shaw that the Teamsters would guaranteedistribution, and he was told to go ahead.The presses started, thepapers were moved out in the trucks, and within about twentyminutes the Teamsters had produced men to replace the Guild mem-bers who were district and branch managers and verifiers.When informed by the management that the Teamsters had beengiven the jobs, the Guild members naturally inquired of the manage-ment as to whether they were discharged.They were told that theywould be kept on the regular pay roll for at least two weeks, themanagement being hopeful that some adjustment of, the disputecould be reached in that time.No guarantee of employment beyondtwo weeks could be secured by the men, although the managementinsisted they were not being given the customary two weeks', noticeprior to discharge.It was extremely uncertain what work, if any,they were to be assigned.Accordingly, at about one o'clock in theafternoon of July 2, the 20 district managers, branch managers, andverifiers, who had elected to retain the Guild as their bargainingagency, found themselves out of their regular jobs and without anyassurance of regular employment at other jobs.That afternoon the entire Guild membership in the respondent'splant, comprising employees in the editorial, business office, classifiedadvertising, and circulation departments, held a meeting and votedauthority to a strike committee to call a strike unless some mutuallyacceptable adjustment! could be made with the respondent.This com-mittee met with the management twice during the afternoon andevening, but no additional assurance of regular employment for the20 men in question could be obtained.Efforts by the management tohave the Teamsters withdrawn were likewise unavailing.At 10: 30o'clock on the morning of July 3, the entire Guild membershipstruck.The paper appeared that day, but did not reappear untilJuly 9,,when the plant was reopened with police assistance furnishedby Mayor Dore of Seattle.At the time of the hearing, the planthad not been shut down again, although the Guild members remainedout on strike.Further negotiations between the respondent, theTeamsters, and the Guild strike committee failed to result in anysettlement, the principal barrier being the consistent refusal of Beckto agree to any withdrawal of the Teamsters from the disputed jobs.A further stumbling block was the fact that the respondent intro-duced a condition on the return of the 20 men, to the effect that theGuild must agree to submit future jurisdictional disputes to theA. F. of L. for decision.We' are not called upon in this case to decide whether the Guildwas, either technically or realistically, affiliated with the A. F. of L.at the time of the removal of the 20 Guild members from their regularjobs.The question as to the proper jurisdiction over the disputed DECISIONS AND ORDERS505jobs is not presented to us for decision.Our sole inquiry is as to thealleged unfair labor practices of the respondent in removing the 20men from their regular jobs and in refusingthem any guarantee ofregular employment.The acts complained of occurred on July 2,1937, and it is on the basis of those acts that we must make ourdecision.We think it is clear that the acts of July 2related above, con-stituted discrimination in regard to hire and tenure of employment.and that they necessarily discouraged membership in the Guild, alabor organization.The respondent accordinglycommitted an un-fair labor practice within the meaning of Section 8 (3) of the Act.It is also clear that those acts, in a very real sense, interfered with,restrained, and coerced respondent's employees in the exercise oftheir rights to self-organization and to collectivebargaining through.representatives of their own choosing,and accordinglyconstituteda violation of Section 8 (1) of the Act.The 20men in question werepresentedwith the alternative of transferringtheirmembershipfrom their chosen organization, the Guild, tothe Teamsters, or ofbeing removed from their regular jobs with no guarantee for thefuture apart from a place on the pay rollguaranteed for but two,weeks.They choseto remainin the Guild, andthe resultant re-movals from their jobs constitutedan unmistakableblow at theGuild and a clear violation of the Act.We realize that the respondent was placedin an unenviable posi-tion by the Teamsters' ultimatum, but the violation of the Act isunmistakable.We find that the respondent has discriminatedin regard to hireand tenure of employment against the 20 men inquestion,and thatithas thereby discouraged membership in the Guild andinterferedwith, restrained, and coerced its employeesin the exercise of therights guaranteed in Section 7 of the Act.IV. EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several states,and tend to lead and have led to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYThe 20 men in question, having ceased work in connection witha current labor dispute and because of an unfair labor practice,retain their status as employees within the meaning of Section 2 (3) 506NATIONAL LABORRELATIONSBOARDand (9) of the Act. Evidence was introduced at the hearing thatthese men were all desirous of reinstatement, and that none of themhave obtained other employment.We will order respondent toreinstate all of these men to their former jobs, with back pay.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon the,entire record in the case, the Board makes the following conclusionsof law :1.Seattle Newspaper Guild, Local No. 82, is a labor organizationwithin the meaning of Section 2 (5) of the Act.,2.The strike of employees of the respondent on July 3, 1937, wasa labor dispute within the meaning of Section 2 (9) of the Act.3.J.W. Farmer, Everett Ray, Al Nienau, Ed Wright, BertSparks,OrvilleLane, Jack Connor, Lee Connor, Wesley Bubb,Vernon Nelson, Verle Nelson, Marcel Maynard, Tom Beveridge, HalNavarre, Jack Burris, Clarence Benecke, Lambert Spear, Paul Pem-berton, Din Longhbottom, and Urban Harris were employees of therespondent on July 2, 1937, and are still employees of the respond-ent, within the meaning of Section 2 (3) of the Act.4.The respondent, by discriminating in regard to the hire andtenure of employment of J. W. Farmer, Everett Ray, Al Nienau, EdWright, Bert Sparks, Orville Lane, Jack Connor, Lee Connor, WesleyBubb, Vernon Nelson, Verle Nelson, Marcel Maynard, Tom Bev-eridge, Hal Navarre, Jack Burris, Clarence Benecke, Lambert Spear,Paul Pemberton, Don Longhbottom, and Urban Harris, and therebydiscouraging membership in Seattle Newspaper Guild, Local No. 82,has engaged and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.5.By the acts set forth in these conclusions of law, respondenthas interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act, and hasengaged and is engaging in unfair labor practices within the mean-ing of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw and upon the entire record in the case, and pursuant to Sec-tion 10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the respondent, Star PublishingCompany, Seattle,Washington, its officers, agents, successors, andassigns, shall: DECISIONS AND ORDERS5071.Cease and desist from :a.Discouraging membership in the Seattle Newspaper Guild, LocalNo. 82, or any other labor organization of its employees, by discrimi-nating against its employees in regard to hire and tenure of employ-ment or any term or condition of employment;b. In any manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties, for the purposes of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the National Labor RelationsAct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:a.Offer to J. W. Farmer, Everett Ray, Al Nienau, Ed Wright,Bert Sparks, Orville Lane, Jack Connor, Lee Connor, Wesley Bubb,Vernon Nelson, Verle Nelson, Marcel Maynard, Tom Beveridge, HalNavarre, Jack Burris, Clarence Benecke, Lambert Spear, Paul Pem-berton, Don Longhbottom, and Urban Harris immediate and fullreinstatement to their former positions without prejudice to theirseniority and other rights and privileges;b.Make whole J. IV. Farmer, Everett Ray, Al Nienau, Ed Wright,Bert Sparks, Orville Lane, Jack Connor, Lee Connor, Wesley Bubb,Vernon Nelson, Verle Nelson, Marcel Maynard, Tom Beveridge, HalNavarre, Jack Burris, Clarence Benecke, Lambert Spear, Paul Pem-berton, Don Longhbottom, and Urban Harris for any loss of paythey have suffered by reason of the respondent's discriminatory acts,by payment to each of them of a sum of money equal to that whichhe would normally have earned as wages from July 3, the date onwhich their work ceased as a result of the unfair labor practices,to the date of the respondent's offer of reinstatement, less the amountwhich each, respectively, has earned during said period;c.Post immediately notices in conspicuous places in its plant atSeattle,Washington, stating (1) that the respondent will cease anddesist as aforesaid, (2) that such notices will remain posted for aperiod of thirty (30) consecutive days from the date of posting;d.Notify the Regional Director for the Nineteenth Region inwriting within ten (10) days from the date of this order what stepsthe respondent has taken to comply herewith.